DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on January 8, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed October 15, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 2 and 3 have been canceled. Claims 1 and 4-17 are pending. Claim 1 has been amended by the applicant. Claims 8-17 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1 and 4-7 are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Malek, et al. "Analysis of the UV‐induced melanogenesis and growth arrest of human melanocytes." Pigment Cell Research 7.5 (1994): 326-332 (hereinafter Malek, reference of record) in view of Rosdahl et al. "Local and systemic effects on the epidermal melanocyte population in UV-irradiated mouse skin." Journal of Investigative Dermatology 73.4 (1979): 306-309 (hereinafter Rosdahl, reference of record). This rejection is newly applied to address applicants claim amendments to independent claim 1 on January 8, 2021. A reply to applicant’s arguments is found below.
Claim 1 describes a method for preparing senescent melanocytes, the method comprising: irradiating human primary melanocytes, which have been subcultured 1 to 12 times, with UV rays at a strength of 10 to 30 mJ/cm2 two or more times; and culturing the melanocytes irradiated with UV rays for 14 days or longer. Claim 4 describes UV rays as being UVB.  Claim 5 describes the UV strength as being 15 to 25 mJ/cm2. Claim 6 describes UV irradiation conducted at an interval of 18 to 30 hours. Claim 7 describes the UV ray irradiation as being conducted two times.
Malek teaches culturing human melanocytes which are subjected to multiple UV light irradiations in order to study melanogenesis and melanin biosynthesis (Malek, abstract and Results para 1 pg 328). Malek uses primary human melanocytes derived from individual foreskins obtained from Caucasian or African American neonates which are subcultured at least one time (Malek, Methods; Culturing of human melanocytes, pg 327).  Malek describes irradiating melanocytes with 15.5 mJ/cm2 of UBV radiation two and three times over the course of 7 days (Malek, Table 1, Methods; Irradiation of MC with a fractioned Dose of UV light). Malek describes observing remarkable morphologic changes following three irradiations with UVB light showing characteristics of melanocyte senescence in culture (Malek, Results para 3). Malek 3 of UBV radiation on days 4 and 6) and group 2 (melanocytes treated with 15.5 mJ/cm2 of UBV radiation on days 2, 4 and 6) (Malek, Table 1 pg 328). Thus the UV irradiation interval used by Malek corresponds to 48 hours rather than the claimed 18 to 30 hours. Therefore, Malek does not explicitly recite a UV irradiation interval of 18 to 30 hours. Malek does not describe culturing melanocytes irradiated with UV rays for 14 days or longer as recited in newly amended claim 1. 
Rosdahl investigates the local and systematic effects of repeated UVB irradiation on mice epidermal melanocytes (Rosdahl, abstract and introduction para 2). Rosdahl describes the repeated UVB irradiation of mice melanocytes at varying irradiation intervals (24 hrs for example) and post-irradiation incubation times (ranging from 10 days to 20 days) as illustrated in Table 1 and Figure 1. Rosdahl monitored cell proliferation and other morphological changes related to repetitive UVB exposure (Rosdahl, Methods para 1).
It would have been obvious to one of ordinary skill in the art to adopt the irradiation interval taught by Rosdahl and apply it to the methods outlined by Malek. Both Malek and Rosdahl are concerned with investigating the effects of repeated UVB irradiation on melanocytes. Therefore, it would have been obvious to experiment with an interval of 24 hours as disclosed by Rosdahl instead of 48 hours and post-irradiation incubation times greater than 14 days. One would be motivated to vary these experimental parameters in order to further examine the changes in melanocyte proliferation characteristics or melanogenesis over varying time scales and irradiation intervals. One would have a reasonable expectation of success given that both Malek and Rosdahl are using similar compatible methods involving repetitive UVB radiation. Although it’s granted that Rosdahl experimented with mice epidermal melanocytes rather than the primary human melanocytes described by Malek, the techniques and parameters would work identically well with either cell type. Changing experimental factors such as the irradiation interval and post-irradiation incubation time are independent of cell type. Furthermore, it is In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, wherein an additional limitation is added specifying that the irradiated melanocytes are cultured for 14 days or longer. Applicant argues that Malek in view of Rosdahl does not teach the newly added limitations of claim 1. Applicant further argues that Rosdahl does not disclose or suggest culturing isolated melanocytes and focuses on mice rather than human tissue. Applicant points to Example 2 of the instant specification where its show that melanocytes cultured for 14 days after irradiation can exhibit senescent phenotypes. Applicant points to unexpected superior results, wherein the proliferation of cells is decreased in the melanocytes cultured for 14 days after irradiation with UV rays than melanocytes cultured for 48 hr or 1 week after irradiation as shown in instant Fig 1. 
These arguments have been fully considered, but are not found convincing. Rosdahl does expressly describe investigating repeated UVB irradiation on mice epidermal melanocytes (Rosdahl, abstract and introduction para 2). Although it’s granted that Rosdahl experimented with primary mice melanocytes rather than the primary human melanocytes, Malek does expressly describe experimenting In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding applicants arguments of unexpected results and how 14 days or longer can lead to senescent melanocytes having features more similar to real senescent cells, Malek describes similar morphologic changes following only three irradiations (Malek, Results para 3, discussion para 3, Fig 3). Furthermore, Rosdahl expressly describes the repeated UVB irradiation of mice melanocytes at varying irradiation intervals  and post-irradiation incubation times (ranging from 10 days to 20 days as shown in Table 1 and Fig 1). Newly amended claim 1, which specifies 14 days or longer is rendered obvious by Malek in view of Rosdahl since the latter teaches a range of 10 to 20 days, and thus applicant’s arguments of unexpected results are found unconvincing. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
The rejection is maintained for at least these reasons.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633